Citation Nr: 1703824	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO. 11-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active service from July 1985 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The Veteran timely appealed the decision, and the Board remanded the issue, most recently in March 2015, for further evidentiary development and adjudication. In that remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran additional VA examination and then re-adjudicate the claim. The AOJ scheduled the Veteran for VA examination, which was conducted in September 2015, and provided the Veteran a supplemental statement of the case in October 2015. 

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the testimony has been associated with the Veteran's claims file.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board once again finds that additional evidentiary development is necessary before a decision can be reached on this claim. A remand confers on the Veteran the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id. 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2016). This includes disabilities aggravated or made chronically worse by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. See id. at 448.

Here, the Veteran contends that his back disorder stems from an incident in which he fell into a hole while running during service and that he has had back trouble since that time. He has also contended, in the alternative, that he believes his current back disorder was caused or worsened by his service-connected left knee and bilateral hip disabilities.

The Veteran's service treatment records are silent as to any complaints of or treatment for low back pain, although he was seen in service on one occasion in March 1986 for complaints of left knee pain that radiated into his left thigh and back. He was medically separated from service in May 1986 due to a congenital right foot disorder, as well as left knee and hip disabilities. No back disorder was recorded at that time.  

Post-service treatment records reflect that the Veteran is currently diagnosed with herniated discs and arthritis of the lumbar spine, for which he is currently receiving care. In support of his claim, he submitted an opinion from a private physical therapist in April 2011. In that opinion, the treatment provider noted that the Veteran had injured his back in 2005 in a fall post-service but stated that it "could be suggested" that his in-service left knee and hip injuries aggravated his back disability beyond its normal progression.

The Veteran has also been provided multiple VA examinations in connection with his current appeal. In May 2012, he underwent VA examination, at which time the examiner found his back disability to be related to the 2005 post-service fall rather than to any in-service injury. However, the examiner also stated that the Veteran's back disorder "is more likely than not to be aggravated by his hip and [left] knee problems." The examiner concluded, however, that he was unable to provide a pre-aggravation baseline of the back disability, noting that the Veteran's weight also put stress on his back and lower extremities. Similarly, in an April 2013 opinion, a VA examiner opined that it was less likely than not that the Veteran's back disability developed secondary to his in-service fall, pointing specifically to a 1987 post-service VA examination at which no back disorder had been diagnosed. Pursuant to the Board's March 2015 remand, the Veteran underwent additional VA examination in September 2015. Report of that examination reflects that the examiner offered negative opinions on the questions of both direct and secondary service connection. However, in his rationale, the examiner stated only that he was "unable to locate any evidence" to support a finding that the Veteran's back disability was caused or aggravated by his service-connected left knee disability. 

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2016). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). Here, the examiners' opinions to date have not fully considered the question of whether the Veteran's service-connected left knee or bilateral hip disability has caused or aggravated his back disorder, particularly in light of the April 2011 private physical therapist's opinion concerning the possibility such aggravation occurred. In addition, as the Veteran was only granted service connection for his hip disability in October 2016, no examiner has opined as to whether that disability has caused or aggravated his claimed back disorder. Further, regarding the claim of direct service connection, despite the statement of the VA examiner in May 2012, the Veteran's service treatment records do document one complaint of pain radiating into his back following the in-service fall. 

The Board thus finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's claimed back disorder. See 38 C.F.R. § 4.2 (2016) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); McLendon, 20 Vet. App. 79; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

In light of the above considerations, the Board concludes that another VA medical opinion is needed. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a back disorder, including as secondary to service-connected disability. 38 U.S.C.A. § 5103A (West 2014). The examiner must comprehensively review the Veteran's claims file, including the VA and private opinions discussed above, and provide well-reasoned opinions as to whether his back disorder is directly linked to his time on active duty, to include his in-service fall. The examiner must specifically discuss the Veteran's contentions concerning the in-service onset of back pain, as well as the March 1986 in-service complaint of back pain, in the context of any negative opinion. The examiner must further provide a well-reasoned opinion as to whether the Veteran's back disability has been caused or worsened by his service-connected left knee or bilateral hip disability, and must discuss the VA physician's May 2012 statements regarding aggravation, as well as the April 2011 private evaluation, in the context of any negative opinion. Each opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file. Such opinions are needed to fully and fairly evaluate the claim of service connection for a back disorder, including as secondary to service-connected disability. See 38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file and a copy of this remand to a VA physician to address the etiology of his currently diagnosed back disorder.  The claims file must be made available to, and reviewed by, the designated examiner, who must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder began in service, was caused by service, or is otherwise related to service, to include his documented in-service fall and his March 1986 complaint of back pain.  The examiner must specifically discuss the Veteran's statements that his back problems began in service and have continued to the present.

If the above opinion is negative, then then examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed back disorder has been caused or aggravated by his service-connected left knee or bilateral hip disability.  The examiner must specifically discuss the Veteran's documented history and the statements of the April 2011 private examiner and the May 2012 VA examiner concerning the possible relationship between the Veteran's back disorder and his knee and hip disabilities. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability

If the examiner determines that an in-person examination is necessary in order to address the questions above, one should be provided to the Veteran.

The examiner must provide a rationale for all opinions expressed.

2. After completing any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




